Citation Nr: 1021078	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to May 
1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran alleges he is unable to work on account of the 
severity of his 
service-connected disability (posttraumatic stress disorder 
(PTSD)) and, therefore, entitled to a TDIU.  His PTSD is 
rated as 70-percent disabling.  But before addressing this 
claim, the Board finds that additional development is 
required.

First and foremost, the Veteran needs to receive notice 
regarding the disability rating and effective date elements 
of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  A TDIU claim is a type of claim for 
increased compensation and, therefore, the rules for 
increased compensation claims apply to a TDIU claim.  Hurd v. 
West, 13 Vet. App. 449 (2000).

A TDIU requires impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by disabilities that are not service 
connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.18, 4.19 (2009).

In making this determination, the critical inquiry is 
"whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be 
ratable at 60 percent or more.  Whereas, if there are two or 
more service-connected disabilities, at least one must be 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  But disabilities resulting from common etiology will 
be considered as one disability in determining whether these 
threshold minimum rating requirements are met.  38 C.F.R. § 
4.16(a).

And since the Veteran's PTSD is rated at 70 percent, he meets 
the threshold minimum rating requirement for one disability 
under this governing regulation for consideration of a TDIU 
- that is, without having to resort to the special 
extra-schedular provisions of 38 C.F.R. § 4.16(b).

So resolution of this appeal instead turns on whether his 
service-connected PTSD precludes him from obtaining and 
maintaining substantially gainful employment.  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income..."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, the Court noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).



That said, as already alluded to, in order to receive a TDIU, 
the Veteran's service-connected disability, alone, must be 
sufficiently severe to cause unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired - especially when the Veteran has 
what is commonly considered a rating in the higher range.  
Indeed, according to 38 C.F.R. § 4.1, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  So above and beyond 
this, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  As the Court 
further explained in Van Hoose, the mere fact that a Veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  The question is whether he is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.

Turning now to the facts of this particular case, the record 
shows the Veteran has not engaged in substantial gainful 
employment since 1999 or thereabouts, when he was employed as 
a laborer in a plastic factory.  Until that time, he had been 
employed off and on, but not longer than 3 years for any 
given stint.  The record also indicates he has had problems 
with alcohol and drug abuse, as well as a couple of periods 
of incarceration, the first in 1999 and was released in 2003.  
The dates of the second period of incarceration are unclear; 
however, a form in the file indicates he was released from 
prison in January 2007.

The Veteran's VA records from November 1986 and from January 
2004 through February 2006 show ongoing treatment for PTSD.  
He was also afforded two VA compensation examinations in 
March 2003 and May 2004 to determine the severity of his 
PTSD.  Indeed, in an April 2003 decision, the RO granted the 
Veteran's initial claim for PTSD and assigned a 70 percent 
rating retroactively effective from February 22, 2002, the 
date of receipt of his claim.



The March 2003 VA examiner indicated the Veteran had been 
unable to maintain employment or significant interpersonal 
relationships - citing, among other reasons, the reported 
sexual assault in service that had precipitated his PTSD and 
his resulting history of drug and alcohol abuse (though while 
also acknowledging he had a family history of alcohol 
addiction and experimented with drugs prior to his military 
experience).  So that examiner associated the substance abuse 
problem with the PTSD, inasmuch as he indicated both are 
residuals of the Veteran's military experience.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That examiner 
also, however, indicated that over the prior 3 years the 
Veteran had developed psychotic symptoms with delusions and 
paranoia.  And although he did not meet the full criteria for 
schizophrenia or schizoaffecive disorder, his then current 
prognosis was guarded and one of the other Axis I diagnoses 
(aside from PTSD, cocaine dependence, in remission, and 
polysubstance abuse) was psychotic disorder, not otherwise 
specified (NOS).  Also on Axis II was a diagnosis of avoidant 
personality traits.  That examiner assigned a 
Global Assessment of Functioning (GAF) score of only 40.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  
According to the DSM-IV, a GAF score of only 40 is indicative 
of major impairment in several areas such as work, family 
relations, judgment, thinking or mood (e.g., unable to work).

The May 2004 VA examiner also indicated the Veteran's 
prognosis was guarded as he was not seeking treatment for his 
PTSD nor was he seeking treatment for his cocaine dependence 
or alcohol abuse.  That examiner also noted the Veteran was 
then in the process of re-integrating into society after a 
prolonged incarceration, and that, although it was as likely 
as not that he was not then currently employable due to his 
PTSD symptoms, it was very clear that his multiple social 
issues as well as his cocaine dependence may play a role in 
his inability to adequately seek treatment for his PTSD 
symptoms.  That examiner added, if the Veteran was able to 
seek out proper treatment his prognosis would be fair 
(apparently as opposed to the previously mentioned guarded).

It has been several years since those VA examinations, and it 
is unclear to what extent, if any, the Veteran's prognosis 
has changed - including as it specifically concerns his PTSD 
and the attendant symptoms and their impact on his ability to 
obtain and maintain substantially gainful employment.  
38 C.F.R. § 3.327(a) (2009).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of Veteran's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, too, Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).  
Therefore, another VA compensation examination is needed to 
reassess the impact of the Veteran's service-connected PTSD 
on his ability to obtain and maintain substantially gainful 
employment.  

Therefore, the claim for a TDIU is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a Veterans Claims 
Assistance Act (VCAA) notice letter advising 
him of the disability rating and effective 
date elements of his claim, to comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

2.  Have the Veteran reexamined to 
reassess the severity of his PTSD - 
particularly insofar as its impact on his 
ability to obtain and maintain 
substantially gainful employment 
consistent with his prior work experience, 
level of education and training.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  

The Veteran is hereby advised that failure 
to report for this examination, without 
good cause, will have adverse consequences 
on this claim.  38 C.F.R. § 3.655 (2009).

3.  Then adjudicate the claim for a TDIU 
in light of this additional evidence.  If 
this claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


